                                                                                                  Case 2:17-cv-02866-JCM-DJA Document 62
                                                                                                                                      63 Filed 11/12/20
                                                                                                                                               11/20/20 Page 1 of 2




                                                                                            1   ANTHONY L. MARTIN
                                                                                                Nevada Bar No. 8177
                                                                                            2   anthony.martin@ogletreedeakins.com
                                                                                                SUZANNE L. MARTIN
                                                                                            3
                                                                                                Nevada Bar No. 8833
                                                                                            4   suzanne.martin@ogletreedeakins.com
                                                                                                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                            5   Wells Fargo Tower
                                                                                                Suite 1500
                                                                                            6   3800 Howard Hughes Parkway
                                                                                                Las Vegas, NV 89169
                                                                                            7
                                                                                                Telephone: 702.369.6800
                                                                                            8   Fax: 702.369.6888

                                                                                            9   Attorneys for Defendant Capital One Services, LLC
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                           10                                UNITED STATES DISTRICT COURT
                                                                                           11
                                                                                                                               FOR THE DISTRICT OF NEVADA
                                                                                           12
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                                NATASHA PORTEOUS on behalf of herself                 Case No.: 2:17-cv-02866-JCM-DJA
                                                                                           13   and all others similarly situated,
                                                          Telephone: 702.369.6800
                                                            Las Vegas, NV 89169
                                                             Wells Fargo Tower




                                                                                                                                                        STIPULATION AND [PROPOSED]
                                                                                           14                          Plaintiffs,                    ORDER TO STAY ALL PROCEEDINGS
                                                                                           15   vs.                                                         PENDING SETTLEMENT
                                                                                                                                                                DISCUSSIONS
                                                                                           16   CAPITAL ONE SERVICES II, LLC and
                                                                                                DOES 1 through 50, inclusive,                                   (THIRD REQUEST)
                                                                                           17
                                                                                                                       Defendant(s).
                                                                                           18

                                                                                           19          Plaintiff Natasha Porteous (“Plaintiff”) and Defendant Capital One Services, LLC
                                                                                           20   (erroneously named as Capital One Services, II, LLC) (“Defendant”), by and through their
                                                                                           21   respective counsel of record, hereby stipulate and agree to stay all proceedings in this action for
                                                                                           22   fifty (50) days (to account for the Christmas and New Year’s Holiday) up to and including
                                                                                           23   Monday, January 4, 2021 to allow the parties time to continue settlement discussions. Settlement
                                                                                           24   discussions are on-going. This is the parties’ third request.
                                                                                           25          The parties agree to notify the Court at the end of the stay whether the parties were able to
                                                                                           26   resolve the matter.
                                                                                           27   ...
                                                                                           28   ...
                                                                                                  Case 2:17-cv-02866-JCM-DJA Document 62
                                                                                                                                      63 Filed 11/12/20
                                                                                                                                               11/20/20 Page 2 of 2




                                                                                            1          IT IS SO STIPULATED.

                                                                                            2   DATED this 12th day of November, 2020.    DATED this 12th day of November, 2020.

                                                                                            3   THIERMAN BUCK LLP                         OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                          P.C.
                                                                                            4
                                                                                                /s/ Joshua D. Buck                        /s/ Suzanne L. Martin
                                                                                            5
                                                                                                Mark R. Thierman                          Anthony L. Martin,
                                                                                            6   Nevada Bar No. 8285                       Nevada Bar No. 8177
                                                                                                Joshua D. Buck                            Suzanne L. Martin
                                                                                            7   Nevada Bar No. 12187                      Nevada Bar No. 8833
                                                                                                Leah L. Jones                             Wells Fargo Tower
                                                                                            8   Nevada Bar No. 13161                      Suite 1500
                                                                                            9   7287 Lakeside Drive                       3800 Howard Hughes Parkway
                                                                                                Reno, NV 89511                            Las Vegas, NV 89169
                                                                                           10   Attorneys for Plaintiff                   Attorneys for Defendant Capital One Services,
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                                          LLC
                                                                                           11

                                                                                           12
                                                                                                                                         ORDER
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                           13
                                                                                                       IT IS SO ORDERED.
                                                          Telephone: 702.369.6800
                                                            Las Vegas, NV 89169
                                                             Wells Fargo Tower




                                                                                           14
                                                                                                                                 _____________________________________
                                                                                           15                                    UNITED STATES DISTRICT JUDGE
                                                                                           16                                     November 20, 2020
                                                                                                                                 ______________________________________
                                                                                           17                                    DATED

                                                                                           18

                                                                                           19

                                                                                           20

                                                                                           21

                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26
                                                                                           27

                                                                                           28


                                                                                                                                           2
